Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Nov. 11, 2022 have been entered.  

Status of the Claims
Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are pending and are now under consideration.  Claims 1, 4, 24, and 27 have been amended; claims 6, 15, 17, 19, and 26 are cancelled.  This Office Action is in response to the request for continued examination filed on Nov. 11, 2022.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS WITHDRAWN

The objections to claim 4 are withdrawn in light of the claim amendments.

The rejections of claims 1-5, 7-14, 16, 18, 20-25, and 27-31 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, are withdrawn in light of the claim amendments.

The rejection of claim 24 under 35 U.S.C. 112, 1st paragraph/(a), lack of enablement, is withdrawn in light of the claim amendments.

The rejections of claims 1-5, 7-14, 16, 18, 20-25, and 27-31 under 35 U.S.C. 112(b), designated 'A', 'B', and 'D' in the prior Office Action, are withdrawn (or are moot) in light of the claim amendments.

The rejection of claims 6 under 35 U.S.C. 112(d) is moot in light of the claim cancellation.

The rejection of claims 1, 2, 4, 7-12, 16, 18, 20-25, and 27-31 under 35 U.S.C. 102(b)/102(a)(1) is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-5, 7-14, 16, 18, 20-25, and 27-31 under 35 U.S.C. 112(b), designated 'C' in the prior Office Action, is maintained as discussed below.

The rejections of claims 1-5, 7-14, 16, 18, 20-25, and 27-31 under 35 U.S.C. 103(a) are maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Objections (New)
Claim 16 is objected to because of the following informalities: the claim recites step (d), but claim 1 only recites steps (a) and (b).  Thus, clarity and flow of the claim would be improved by amending "step (d)" to "step (c)" since this flows logically and does not suggest the presence of an undefined step (c).  

Claim Rejections - 35 USC § 112(b) (Maintained)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
C.  Regarding claim 24, it is not clear whether the phrase "such as" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the claims have been amended (response, p. 15).  
The amendments have not addressed indefiniteness issue 'C' as raised in the prior Office Action.  As advised in the prior Office Action, applicant has not addressed the "such as" language in claim 24.  As such, the rejection is maintained.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 7-14, 16, 18, 20-25, and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of GASQUE (US 9,717,757; Priority to Dec. 28, 2011) and any or all of LEECE (US 2006/0074029; Pub. Apr. 6, 2006), ROSZELL (US 2007/0160559; Pub. Jul. 12 2007), and SCHLESSINGER (US 2012/0100183; Pub. Apr. 26, 2012).  
Harod discloses a skin care system that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  The composition is in the form of pre-moistened soft cloths (abstract; col. 5, lines 52-62; Examples).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  Harod teaches application to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved), and promotes increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  Harod teaches use of the composition for bed baths (which one of skill in the art would understand includes full body cleansing including arms, legs, back, genital areas, etc.), and illustrates application to the chest or back (Fig. 3).  These areas are considered to be associated with muscle tissue subject to cramping and/or soreness.  Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue (instant pars. [0016], [0020]-[0021]), the instantly claimed properties (e.g., acidifying both the innermost and outermost surface of the stratum corneum to a pH of about 4.5-6.0) are considered to be met by applying the composition disclosed by Harod.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises (note-the elements below refer to those recited in instant claims 1, 20, 21, 23-25, 27-31):  
an amphoteric surfactant in an amount of 1-7 wt. % (claims 1, 5) 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. % 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. % 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. % 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. % 
dimethicone copolyol (a silicone-based anti-foaming agent) in an amount of 0.1-2 wt. % 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and cell growth-promoting agent) in an amount of 0.4-2 wt. % 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. % 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. % 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. % 
See Table 1 and claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod.  Note that for the sake of clarity and simplicity the amounts listed here generally correspond to those in Table 1 of Harod, but due to the multiple and overlapping roles of many of the components, Harod actually teaches somewhat wider ranges for many of these components (see claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod).  
Regarding the specific use of treating muscle cramps or tightness, Gasque discloses a method to treat and prevent muscle cramping, soreness, and/or swelling using a topical composition comprising the same components as Harod (title; abstract; col. 2, lines 8-32).  In fact, Gasque specifically refers to the (Theraworx®) composition of Harod (US 6,358,516) as suitable for use in the methods of the invention (col. 1, lines 33-36; col. 5, lines 16-23; claims 1-15).  Gasque teaches application of the composition to the skin in and around the muscle tissue sought to be treated before (i.e., prior to), during or after athletic exercise to treat or prevent muscle cramps (col. 9, lines 26-50).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the topical compositions of Harod to treat or prevent muscle cramping or soreness.  One would have been motivated to do so with a high expectation of success since Gasque directly teaches the suitability of Harod's compositions for this use.  
Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57), but does not expressly teach re-applying the composition in the instantly claimed timeframe.  Nonetheless, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the composition in the instantly recited timeframe.  
For example, Leece discloses aqueous topical antimicrobial skin moisturizing compositions particularly useful for healthcare workers (title; abstract; [0046]).  Leece teaches reapplying the compositions to skin on an hourly basis, and that such application resulted in an additive moisturization effect over time ([0040], [0043]).  
Similarly, Roszell discloses topical aqueous skin disinfectant compositions (title; abstract).  The compositions comprise many of the same ingredients as those of Harod, including surfactants, anti-inflammatory agents, antioxidants, antimicrobial agents, emollients, moisturizing agents, pH adjusting agents, etc. (e.g., aloe vera, vitamin E, EDTA, etc.) (abstract; [0056], [0061], [0065], [0070], [0072]).  Roszell teaches the compositions can exhibit disinfectant properties at least two hours after application ([0009]; claim 17).  To anyone of skill in the art, this suggests reapplication at about 2 hours.  One would be motivated to reapply the composition in this timeframe if one wanted to be certain that the disinfectant activity was maintained on the skin for an extended period of time.  
Similarly, Schlessinger discloses topical anti-inflammatory compositions and skin care compositions (title; abstract).  The compositions can be applied with a mat or cloth ([0208]) and comprise many of the same ingredients as those of Harod, including anti-inflammatory agents, antioxidants, antimicrobial agents, skin healing agents, moisturizing agents, and combinations thereof (e.g., aloe vera, vitamin E, etc.) (abstract; [0167], [0576]).  Schlessinger teaches the greater the number of applications to the skin within a given period of time, the greater an improvement will be observed in the skin, and the less time will be required for achieving such results.  Schlessinger teaches that there generally is no upper limit to the number of applications of the composition, and teaches up to about 48 applications to the skin within a one-day (24 hour) period ([0608]), or about every 30 mins.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeatedly applied the Theraworx® compositions of Harod with a frequency of at about every 30 minutes to about every two hours, and repeating such application as necessary.  The artisan recognizes that such administration application is routine in the art, at least since such compositions may only exert their effects for a few hours or less (per Roszell).  One would have been motivated to do so since the recited frequency is known in the art as preferred for topical skin protecting compositions (per all of Leece, Roszell, and Schlessinger).  One would have been motivated to do so with the expectation of improving the cleaning, softening, moisturizing, and antimicrobial effects of the composition in less time with increased application (per Leece and Schlessinger), and for achieving the desired improvement in muscle cramps, soreness, and pain as needed (Gasque).  Furthermore, it is well within the purview of the skilled artisan to determine the frequency and duration of administration based on the particular area(s) and severity of muscle soreness intended to be treated, and the situation(s) in which the composition is applied.  
Regarding claims 2, and 4, Harod teaches sterilization by exposure to electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3).  
Regarding claims 7-8, Harod teaches heating the composition to temperatures of 110-140 ºF (col. 10, lines 57-60; 16, lines 7-50).  For claim 7, the warming of the composition by body heat also reads on the claim.  
Regarding claim 12, Harod teaches that Citricidal® contains glycerin (col. 8, lines 3-7).  

Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of GASQUE (US 9717,757; Priority to Dec. 28, 2011), STOESZ (US 2010/0096287; Pub. Apr. 22, 2010), and any or all of LEECE (US 2006/0074029; Pub. Apr. 6, 2006), ROSZELL (US 2007/0160559; Pub. Jul. 12 2007), SCHLESSINGER (US 2012/0100183; Pub. Apr. 26, 2012).  
The teachings of Harod, Gasque, Leece, Roszell, and Schlessinger are presented supra, and are incorporated herein.  
Regarding claims 3-5, while Harod teaches sterilization by gamma (or electron beam) radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3), Harod is silent as to the amount of gamma radiation applied and to the resulting sterility assurance level (SAL).  However, anyone of ordinary skill in the art would understand the instantly claimed amounts of gamma radiation and SAL are routine in the art.  
For example, Stoesz discloses topical pharmaceutical formulations that have been packaged and sterilized (title; abstract).  Stoesz teaches sterilization by electron beam or gamma radiation, using a sterilizing dose of at least 10 kGy or at least 25 kGy, to achieve a SAL of at least 10-3, preferably 10-6 (pars. [0011], [0017], [0070]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gamma radiation at the claimed levels to provide a SAL of at least 10-3, preferably 10-6.  One would have been motivated to do so to provide a sterilized topical formulation and would have had a high expectation of success since these values are known in the art for similar topical formulations.  Using such known, standard sterilization parameters amounts to no more than combining prior art elements according to known methods to yield predictable results or the use of a known technique (known sterilization parameters) to improve similar devices (methods, or products) in the same way.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the cited combination of references does not teach each limitation of the claims (response, pgs. 18-19).  
However, applicant's argument does not explain what feature(s) are allegedly missing from the rejection.  The references teach applying the same composition in the same way to a subject, including an expectation of treating or preventing muscle cramping, soreness, and/or swelling in the areas to which the composition is applied.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 15/187,484
Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6, 7, 16-26, and 47 of U.S. Patent Application No. 15/187,484, in view of Harod, Gasque, Leece, Roszell, Schlessinger and Stoesz or in view of Harod, Gasque, Shudo, and Stoesz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '484 claims renders obvious that of the instant claims.  The difference between the two claim sets is that the '484 claims recite a different intended use in the preamble and do not recite a specific frequency of reapplication in claim 1.  The frequency of reapplication is taught by any or all of Leece, Roszell, Schlessinger, and Shudo.  Note that Harod teaches packaging cloths impregnated with the composition in a pre-packaged kit and sterilization by gamma or e-beam radiation (col. 6, lines 29-40; col. 10, lines 57-64).  Thus, the instant claims are an obvious variation of the '484 claims.  

U.S. Patent Application No. 16/054,017
Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/054,017, in view of Gasque, Leece, Roszell, Schlessinger and Stoesz or in view of Harod, Gasque, Shudo, and Stoesz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '017 claims renders obvious that of the instant claims.  The difference between the two claim sets is that the '017 claims recite a different intended use in the preamble.  Most elements of the instant claims are anticipated by the '017 application (note that the '017 application teaches Theraworx® as a suitable cleansing solution for the '017 claims, see pars. [0022], [0050], [0065], etc. of the '017 application).  The limitations in the '017 claims regarding bathing the skin prior to moving the mammal from one environment to another are read upon by applying Theraworx® to the skin of patients and the frequency of reapplication is taught by any or all of Leece, Roszell, and Schlessinger.  The intended use is not given weight because the MPEP states that such phrases which simply express the intended result of a positively recited process step are not afforded patentable weight.  See MPEP § 2111.04(I).  Thus, the '017 claims recite a method that significantly overlaps with that instantly claimed.  
MPEP §804(B)(II)(2) states that "[t]he specification can be used as a dictionary to learn the meaning of a term in the claim [of an applied patent or copending application]" and that "those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application".  Additionally, "it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context."

U.S. Patent No. 6,358,516
Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 6,358,516, in view of Gasque, Leece, Roszell, Schlessinger and Stoesz or in view of Harod, Gasque, Shudo, and Stoesz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '516 claims do not expressly recite reapplying the composition with the claimed frequency.  However, Harod suggests this feature (e.g., col. 12, lines 50-57), and all of Leece, Roszell, Schlessinger, and Shudo teach reapplication of similar topical (antimicrobial/acidifying or muscle treatment) formulations within the instantly claimed time frame as well.  Moreover, the instant application (and Harod's teachings) makes it clear that the '516 Patent meets all the instant functional limitations.  Thus, although the '516 claims do not expressly recite the same effects as the instant claims, the effects are considered an inherent result of topically (re)applying the composition, absent evidence to the contrary.  Thus, the instant claims are merely an obvious variation of the '516 claims.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that applicant will hold a response to the double patenting rejections in abeyance (response, pgs. 12-13).  
It is not in applicant's purview to hold any rejection in abeyance.  Further, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

NEW GROUNDS OF OBJECTION/REJECTION


Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 is indefinite in the recitation "the method for impacting the stress response of muscle tissue associated with the stratum corneum of intact skin".  Claim 1, from which claim 22 depends, does not recite this method.  Thus, there is insufficient antecedent basis for this limitation in the.  See MPEP § 2173.05(e).  

Claims 1, 2, 4, 7-14, 16, 18, 20-25, and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of GASQUE (US 9,717,757; Priority to Dec. 28, 2011) and SHUDO (US 2007/0093555; Pub. Apr. 26, 2007).  
Harod discloses a skin care system that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  The composition is in the form of pre-moistened soft cloths (abstract; col. 5, lines 52-62; Examples).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  Harod teaches application to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved), and promotes increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  Harod teaches use of the composition for bed baths (which one of skill in the art would understand includes full body cleansing including arms, legs, back, genital areas, etc.), and illustrates application to the chest or back (Fig. 3).  These areas are considered to be associated with muscle tissue subject to cramping and/or soreness.  Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue (instant pars. [0016], [0020]-[0021]), the instantly claimed properties (e.g., acidifying both the innermost and outermost surface of the stratum corneum to a pH of about 4.5-6.0) are considered to be met by applying the composition disclosed by Harod.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises (note-the elements below refer to those recited in instant claims 1, 20, 21, 23-25, 27-31):  
an amphoteric surfactant in an amount of 1-7 wt. % (claims 1, 5) 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. % 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. % 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. % 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. % 
dimethicone copolyol (a silicone-based anti-foaming agent) in an amount of 0.1-2 wt. % 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and cell growth-promoting agent) in an amount of 0.4-2 wt. % 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. % 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. % 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. % 
See Table 1 and claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod.  Note that for the sake of clarity and simplicity the amounts listed here generally correspond to those in Table 1 of Harod, but due to the multiple and overlapping roles of many of the components, Harod actually teaches somewhat wider ranges for many of these components (see claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod).  
Regarding the specific use of treating muscle cramps or tightness, Gasque discloses a method to treat and prevent muscle cramping, soreness, and/or swelling (e.g., in the legs) using a topical composition comprising the same components as Harod (title; abstract; col. 2, lines 8-32; col. 9, lines 66-67).  In fact, Gasque specifically refers to the (Theraworx®) composition of Harod (US 6,358,516) as suitable for use in the methods of the invention (col. 1, lines 33-36; col. 5, lines 16-23; claims 1-15).  Gasque teaches application of the composition to the skin in and around the muscle tissue sought to be treated before (i.e., prior to), during or after athletic exercise to treat or prevent muscle cramps (col. 9, lines 26-50).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the topical compositions of Harod to treat or prevent muscle cramping or soreness.  One would have been motivated to do so with a high expectation of success since Gasque directly teaches the suitability of Harod's compositions for this use.  
Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57), but does not expressly teach re-applying the composition in the instantly claimed timeframe.  Nonetheless, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the composition in the instantly recited timeframe.  
For example, Shudo discloses topical pain relief compositions particularly useful for muscle pain and fatigue (title; abstract; [0042], [0045]-[0046]; claim 18).  Shudo teaches the pain relief compositions are generally applied to the skin site for a period of time sufficient for the desired amount of pain relief to be achieved, where in representative embodiments, the topical composition is applied to the target skin site for a period of time ranging from 0.25 to 24 hours, such as from about 0.5 to 10 hours, including from about 1 to about 8 hours, during which time the subject experiences relief from pain ([0035]).  Shudo teaches reapplying the compositions as necessary if the pain recurs, and teaches the patient will typically experience some pain relief for about 0.25 to 30 min following topical application ([0036).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeatedly applied the Theraworx® compositions of Harod with a frequency of about one to two hours, and repeating such application as necessary to achieve the desired relief of muscle soreness.  The artisan recognizes that administration in this timeframe routine in the art, at least since such compositions may only exert their effects for a minutes (per Shudo).  One would have had a high expectation of success since the recited frequency is known in the art for topical pain relief compositions for muscle pain.  The artisan also recognizes that such compositions are applied as-needed to achieve the desired amount of relief from muscle pain and soreness, and for achieving the desired improvement in muscle cramps, soreness, and pain as needed (per both Gasque and Shudo).  Furthermore, it is well within the purview of the skilled artisan to determine the frequency and duration of administration based on the particular area(s) and severity of muscle soreness intended to be treated, and the situation(s) in which the composition is applied.  
Regarding claims 2, and 4, Harod teaches sterilization by exposure to electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3).  
Regarding claims 7-8, Harod teaches heating the composition to temperatures of 110-140 ºF (col. 10, lines 57-60; 16, lines 7-50).  For claim 7, the warming of the composition by body heat also reads on the claim.  
Regarding claim 12, Harod teaches that Citricidal® contains glycerin (col. 8, lines 3-7).  

Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of GASQUE (US 9717,757; Priority to Dec. 28, 2011), STOESZ (US 2010/0096287; Pub. Apr. 22, 2010), and SHUDO (US 2007/0093555; Pub. Apr. 26, 2007).  
The teachings of Harod, Gasque, and Shudo are presented supra, and are incorporated herein.  
Regarding claims 3-5, while Harod teaches sterilization by gamma (or electron beam) radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3), Harod is silent as to the amount of gamma radiation applied and to the resulting sterility assurance level (SAL).  However, anyone of ordinary skill in the art would understand the instantly claimed amounts of gamma radiation and SAL are routine in the art.  
For example, Stoesz discloses topical pharmaceutical formulations that have been packaged and sterilized (title; abstract).  Stoesz teaches sterilization by electron beam or gamma radiation, using a sterilizing dose of at least 10 kGy or at least 25 kGy, to achieve a SAL of at least 10-3, preferably 10-6 (pars. [0011], [0017], [0070]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gamma radiation at the claimed levels to provide a SAL of at least 10-3, preferably 10-6.  One would have been motivated to do so to provide a sterilized topical formulation and would have had a high expectation of success since these values are known in the art for similar topical formulations.  Using such known, standard sterilization parameters amounts to no more than combining prior art elements according to known methods to yield predictable results or the use of a known technique (known sterilization parameters) to improve similar devices (methods, or products) in the same way.  

Conclusion
Claims 1-5, 7-14, 16, 18, 20-25, and 27-31 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658